Citation Nr: 1425500	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-06 311	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for lumbar degenerative disc disease and facet joint degeneration from May 10, 2001 to October 16, 2007.

2.  Entitlement to an evaluation higher than 60 percent for lumbar degenerative disc disease and facet joint degeneration with bilateral lower extremity radiculopathy, from October 17, 2007 onwards. 

3.  Entitlement to an effective date prior to May 10, 2001 for the grant of service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral knee condition, as secondary to a service-connected low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and family members


ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1990.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claims of entitlement to an initial evaluation higher than 10 percent for lumbar degenerative disc disease and facet joint degeneration from May 10, 2001 to October 16, 2007; entitlement to an evaluation higher than 60 percent for lumbar degenerative disc disease and facet joint degeneration with bilateral lower extremity radiculopathy, from October 17, 2007 onwards; entitlement to an effective date prior to May 10, 2001 for the grant of service connection for a low back disorder; and entitlement to service connection for a bilateral knee condition, as secondary to a service-connected low back disorder. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).
In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the September 2011 Board decision is vacated. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


